Citation Nr: 0518993	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for herniated disc at 
L5-S1, with bulging disc at L4-L5 (claimed as low back pain).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel 


INTRODUCTION

The veteran had active duty from April 1960 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In the March 2002 rating decision, the RO denied the claim 
for entitlement to service connection for herniated disc at 
L5-S1, with bulging disc at L4-L5 (claimed as low back pain).  
Entitlement to service connection for residuals of a right 
ankle sprain was also denied.  

The veteran presented testimony at a videoconference hearing 
before the undersigned in April 2003.  A transcript of the 
hearing is of record.  

This case was previously before the Board.  In October 2003, 
the Board remanded it for more development.  The development 
was undertaken by the RO, via the Appeals Management Center 
(AMC), and the issue is now ready for review by the Board.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained.  

2.  In the Board's May 1981 decision, the claim of 
entitlement to service connection for residuals of a right 
ankle sprain was denied.  

3.  The Board's May 1981 decision is final.  

4.  Evidence received since the Board's May 1981 final 
decision is not new and material to the claim of entitlement 
to service connection for residuals of a right ankle sprain.  


CONCLUSIONS OF LAW

1.  Herniated disc at L5-S1 with bulging disc at L4-L5 
(claimed as low back pain) is of service origin.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The Board's May 1981 decision is final.  38 U.S.C.A. §§ 
511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2004).  

3.  New and material evidence has not been presented to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right ankle sprain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, provides that VA will provide notice and assistance 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA required VA to 
provide notice to claimants 1) of the evidence needed to 
substantiate the claim, 2) of what evidence the claimant was 
responsible for obtaining, 3) of what evidence VA would 
undertake to obtain, and 4) that the claimant should submit 
any information or evidence in the claimant's possession that 
pertained to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

VA provided notice of the evidence needed to substantiate the 
claims in discussions contained in the rating decision, 
statement of the case and supplemental statement of the case.  

In a February 2004 letter, the AMC provided notice as to what 
evidence the veteran was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

The letter advised the veteran as to how he could submit 
relevant information in his possession.  The March 2005 
supplemental statement of the case contained the provisions 
of 38 C.F.R. § 3.159(b)(2), referable to advising claimants 
to provide information or evidence in their possession that 
pertains to a claim.  These notices served to advise the 
veteran to submit relevant evidence in his possession.  

In Pelegrini II the Court held that VCAA notice should be 
provided prior to an initial unfavorable decision on a claim.  
Pelegrini II, at 119-20.  

In the veteran's case, proper VCAA notice was received 
subsequent to the initial unfavorable decisions.  The Court 
has clarified that delayed VCAA notice is generally not 
prejudicial to a claimant, and indeed, that defective VCAA 
notice can be corrected by notice sent after the initial 
unfavorable decision.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, that there is any existing and 
pertinent evidence that has not been obtained.  

The veteran has been afforded examinations with regard to his 
claims.

Accordingly, the Board will proceed with the merits of the 
claim of entitlement to service connection for the low back 
disability.  

While regulations implementing the VCAA contain an amended 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim, these changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.  
Therefore, the claim to reopen will be considered under the 
old regulations, as outlined below.  

I.  The Claim of Entitlement to Service Connection for a Low 
Back Disability

Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Factual Background

Service medical records show that the veteran fell and 
injured his back during a road march while stationed in 
Germany.  He received medical treatment for the injury and 
was placed on light duty.  At discharge, during the 
separation examination, there was no mention of residuals of 
the back injury.  

Post-service medical records, to include VA examinations; VA 
and non-VA outpatient treatment records; medical records from 
the West Virginia Workers' Compensation Fund; and the Social 
Security Administration (SSA), consistently show treatment 
for a back disability.  The history of the current back 
disability that was reported in all of the above-mentioned 
records was consistent.  

On VA examination, in December 2001, the examiner noted 
review of the claims folder.  The diagnosis was chronic 
degenerative joint disease.  The examiner commented that a 
review of the medical record showed injury to the low back in 
service, and that the veteran's complaints of back pain were 
"consistent throughout including verification of abnormality 
on x-ray."

The veteran's testimony regarding the history of the current 
back disability at the videoconference hearing, dated in 
April 2003, is consistent with his previous assertions and 
history recorded on VA examinations.  He testified that he 
failed to report residual complaints of the back injury 
during the separation examination and that the subsequent 
injuries to the back were work related; however, the current 
disability originated from the in-service back injury.  
During the hearing the veteran maintained that he sought 
medical treatment for the back disability in the 1960s and 
1970s; however, he was unable to obtain records from the 
medical providers that treated him.  

On VA examination, in March 2004, the veteran related the 
history of the back disability, as well as the subjective 
complains of constant back pain.  There was no mention of the 
post-service injuries.  The diagnosis was herniated disc and 
degenerative arthritis of the lumbar spine, with degenerative 
disc disease.  The examiner opined that the in-service injury 
is as least as likely as not the cause of the back condition 
and the injury in service is certainly considered to be the 
initiating factor.  

In February 2005, the claims folder was again reviewed by the 
physician who had provided the December 2001 examination.  
The diagnosis was central canal stenosis at L4-L5 and L3-L4.  
The examiner wrote that he agreed with the contents of the 
March 2004 VA examination, but commented that "the herniated 
disc is less likely as not a result of the back condition 
related to a fall while marching in 1961."  The examiner 
added that there was no documentation in the record of back 
pain from the time of discharge until October 1983.

Analysis

The veteran maintains that he is entitled to service 
connection for the current back disability because disability 
is the result of the January 1961 in-service back injury.

As previously mentioned, service connection requires medical 
evidence of a current disability, medical, or in some cases 
lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury.  Hickson.  

The veteran has clearly satisfied two of the elements 
required for a successful service connection claim, i.e., 
evidence of in-service incurrence of an injury and competent 
medical evidence of a current disability.  As such, the Board 
will make a determination as to whether the evidence supports 
a link between the current back disability and the injury in 
service.

The competent evidence on this question consists of opinions 
rendered by VA examiners in December 2001, March 2004, and 
February 2005.  The March 2004 VA examination and the 
February 2005 examination somewhat conflict with each other.  
As mentioned above, the March 2004 examiner related the 
current back disability to service, and the February 2005 
examiner apparently did not.  However, the February 2005, 
report contains the comment that the physician was in 
agreement with the contents of the March 2004 examination.  
Further confusing the picture, is the fact that the February 
2005 comments appear to conflict with the December 2001 
comments by the same examiner.  

The Board concludes that the evidence is in equipoise with 
regard to the nexus question.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the evidence supports a finding that the veteran has a 
current low back disability, herniated disc at L5-S1 with 
bulging disc at L4-L5, related to an injury in service, 
service connection is granted.

II.  New and Material Evidence to Reopen the Claim of 
Entitlement to Service Connection for Residuals of a Right 
Ankle Sprain

Factual Background

Service medical records show that the veteran sprained the 
right ankle while walking from a classroom in January 1961.  
Additional service medical records indicated that he twisted 
the right ankle while walking down a staircase.  In February 
1961, the veteran continued to complain of pain in the right 
ankle.  Achilles tendonitis was noted and the veteran was 
treated with a heel pad.  The records also report that the 
veteran was diagnosed with hematoma of the right lower leg, 
which stemmed from the veteran twisting the right ankle while 
walking down the stairs.  The examination for discharge from 
service was negative for residuals of the right ankle sprain.

On VA general medical examination in June 1979, no orthopedic 
abnormality was found.

The veteran presented testimony before RO personnel at the RO 
in July 1980.  He testified that he currently experienced 
instability and had to wear shoes that gave support to the 
right ankle.  In his opinion, he believed that the previous 
examination of the right ankle was inadequate.  He further 
testified that he was not receiving medical treatment for 
complaints associated with the right ankle.  

On VA Examination, in September 1980, the veteran presented 
for evaluation of residuals of a right ankle sprain.  He 
stated that he experienced weakness and instability the right 
ankle.  On evaluation of the ankle, there were no findings of 
redness, heat, or swelling and the veteran's right foot, at 
the ankle, had full range of motion.  The diagnosis was pes 
plans, second-degree right foot with a history of instability 
of the ankle.  VA Radiographic Report, dated in September 
1980, revealed a normal right ankle.  

In May 1981, the Board denied the claim of entitlement to 
service connection for residuals of a right ankle sprain.  
The Board explained that there were no residuals of the right 
ankle injury after the injury or after separation from 
service.  The Board's May 1981 decision is final.  

Evidence received after the May 1981 final decision includes 
lay statements; VA and non-VA treatment records, VA 
examination reports; Social Security Administration (SSA) 
records; and records from the West Virginia Workers' 
Compensation Fund.  

VA outpatient treatment records, dated through February 2001, 
show complaints pertaining to the eyes and the back; however, 
there were no complaints pertaining to residuals of the right 
ankle.  

In March 2001, VA received the claim to reopen the claim for 
entitlement to service connection for residuals of a right 
ankle sprain.  In connection with the claim, the veteran 
submitted copies of the service medical records, which were 
previously of record.  

On VA examination in December 2001, the veteran related that 
while he was stationed in Germany he injured the right ankle 
as he came out of the barracks and down the stairs.  He was 
carried to a local dispensary and treated conservatively; he 
was put on light duty and crutches, and then full duty again.  
VA X-ray study, conducted in December 2001, indicated that 
there were no abnormalities seen in the right ankle.  The 
pertinent diagnosis was painful right ankle by history, not 
supported by clinical findings.

The examiner noted that the service medical records showed a 
right ankle injury, and that the veteran currently 
"professes consistent discomfort" in the ankle; but that 
there was "no evidence of acute injury at this point and is 
not backed up by documentation in his record at this point."

Records received from the West Virginia Workers' Compensation 
Fund show that the veteran injured his back at work and that 
he complained of low back pain.  These records were silent 
for complaints pertaining to the right ankle.  Private 
treatment records from Dr. C.Y.A., F.A.C.S. were silent for 
complaints or treatment of a right ankle sprain.  

The medical records from Montgomery General Hospital, 
received in January 2002, show treatment for a back 
disability.  These records were silent for complaints or 
residuals of a right ankle sprain.  

In connection with the April 2002 Notice of Disagreement, the 
veteran maintained that over the years he constantly 
experienced weakness and instability in the right ankle.  He 
attributed these symptoms to the injury incurred in service.  
When the veteran submitted the Substantive Appeal, he 
reiterated that he experienced residuals of the right ankle 
sprain that occurred in service.  

In March 2004, the veteran underwent evaluation for herniated 
disc of the lumbar spine.  The report does not include 
complaints of right ankle pain.  

During the April 2003 videoconference hearing before the 
undersigned, the veteran testified that in January 1961, 
while walking down stairs, he fell after his ankle became 
unstable.  He stated that he sought treatment at the 
infirmary.  He later experienced burning and swelling.  He 
further testified that he began to receive treatment from the 
Beckley VA medical center (VAMC) in approximately 2002.  

The treatment records from the Beckley VAMC were silent for 
complaints of, or treatment for, residuals of a right ankle 
sprain, or right ankle disability.  

The records received from the Social Security Administration, 
to include the additional private treatment records attached 
to the SSA determination, pertained to the veteran's back 
disability.  

A lay statement from the veteran's wife, dated in March 2004, 
indicated that the veteran suffered from weakness and 
instability associated with the ankle.  She maintained that 
he was unable to walk for days at a time because of the 
claimed ankle condition.  

Law and Regulations

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

In May 1981, the Board denied the claim of entitlement to 
service connection for residuals of a right ankle sprain.  
The Board 's decision is final.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1100.  

In March 2001, the veteran sought to reopen the claim of 
entitlement to service connection for residuals of a right 
ankle sprain.  The evidence added to the record subsequent to 
the Board's May 1981 final decision includes lay statements, 
VA examination repots; VA and non-VA outpatient treatment 
records and progress notes; records from the Social Security 
Administration (SSA); and records from the West Virginia 
Workers' Compensation Fund.  

The evidence received after the Board's May 1981 final 
decision is either cumulative, in that it repeats previously 
considered history and contentions, and is not new; or is not 
material, because it does not pertain to the right ankle.

The evidence of record at the time of the Board's May 1981 
decision showed that the veteran reported a continuity of 
right ankle symptomatology since service, but that there was 
no medical evidence of a current right ankle disability.  
Similarly, evidence received subsequent to the May 1981 final 
decision does not contain medical records that show current 
residuals of a right ankle sprain.

In sum, the additional evidence is not both new and material, 
since the additional evidence does not include medical 
findings of residuals of a right ankle sprain or a disability 
pertaining to the right ankle.  Accordingly, the veteran has 
not offered a basis to reopen the claim of entitlement to 
service connection for residuals of a right ankle sprain; 
therefore, the Board will not reopen the claim for review on 
its merits.  38 U.S.C.A. § 5108.  


ORDER

Entitlement to service connection for herniated disc at L5-
S1, with bulging disc at L4-L5 is granted.  

New and material evidence has not been presented to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a right ankle sprain.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


